Citation Nr: 0914288	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-14 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31 Title 38, United States Code.

(The issue of entitlement to service connection for a 
psychiatric disorder is the subject of a separate appellate 
decision.)


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination by the 
Department of Veterans Affairs (VA) 
St. Petersburg, Regional Office (RO).  The Board remanded the 
case for additional development in May 2008.  The case has 
now been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service-connected disabilities include chronic 
hepatitis C, rated as 40 percent disabling; tinnitus, rated 
as 10 percent disabling; and a residual laceration scar of 
the upper lip, rated as 10 percent disabling.  His combined 
disability rating is 50 percent.   

The Veteran essentially contends that his service-connected 
Hepatitis C causes an employment handicap, thereby 
necessitating vocational rehabilitation training.  He 
contends he is unable to work because of the medical 
treatment he is required to undergo for this disability.

Under VA laws and regulations pertaining to vocational 
rehabilitation, to be entitled to vocational rehabilitation 
training, the evidence must demonstrate the existence of an 
employment handicap. 38 U.S.C.A. § 3102(1)(B); 38 C.F.R. § 
21.50(b).  While many factors are considered in determining 
the Veteran's eligibility for vocational rehabilitation 
services, "[t]he proper determination of employment handicap 
is a critical decision for rehabilitation planning and 
program accountability." 38 C.F.R. § 21.51(a).  The term 
"employment handicap" means an impairment of the Veteran's 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes and interests. 38 
U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  The components of 
an employment handicap include "impairment" defined as 
restrictions on employability caused by: (1) the Veteran's 
service and nonservice-connected disabilities; (2) 
deficiencies in education and training; (3) negative 
attitudes toward the disabled; and (4) other pertinent 
factors. 38 C.F.R. § 21.51(c)(1).  In making determinations, 
factors which must be assessed include the handicapping 
effects of the individual's service-connected and nonservice 
connected disabilities on employability and on independence 
in daily living.  38 C.F.R. §21.51(c).

In the remand of May 2008, the Board requested that the RO 
ensure that all pertinent paperwork pertaining to the 
vocational rehabilitation claim be obtained.  That matter has 
been completed, and the vocational rehabilitation file has 
now been provided to the Board.  The Board further notes, 
however, that the remand specified that the Veteran be 
afforded an examination to determine the severity and 
manifestations of his service-connected Hepatitis C.  No such 
examination has been provided.  In addition, it appears that 
the RO has never readjudicated the claim for vocational 
rehabilitation benefits since the decision in which service 
connection for hepatitis C was granted.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to determine the severity and 
manifestations of his service-connected 
Hepatitis C.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and following this review and 
the examination offer comments and an 
opinion as to the degree of impairment 
caused by the Veteran's service-connected 
Hepatitis C, tinnitus, scar on upper lip, 
and hearing loss on his capacity for 
performing substantially gainful 
employment and the impairment this 
disability may cause in the Veteran's 
ability to pursue vocational 
rehabilitation training.  A discussion of 
the facts and medical principles involved 
and a clear rationale for all opinions 
should be provided.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


